Citation Nr: 1200105	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  04-27 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for residuals of a submandibular gland excision.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for residuals of a right hand fracture. 

5.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

8.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

9.  Entitlement to an initial compensable evaluation for retrograde ejaculation.

10.  Entitlement to an initial compensable evaluation for a left index finger laceration.

11.  Entitlement to an initial evaluation in excess of 20 percent for service-connected low back disability.

12.  Entitlement to an initial compensable evaluation for chronic otitis media, status post right ear tympanoplasty prior to July 17, 2007 and an evaluation in excess of 10 percent since July 17, 2007.

13.  Entitlement to an initial compensable evaluation for service-connected right knee disability prior to December 13, 2007 and an evaluation in excess of 10 percent from December 13, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office that, in pertinent part, denied service connection for a left knee disability, irritable bowel syndrome, an undiagnosed illness manifested by a skin rash, an undiagnosed illness manifested by headaches, hearing loss, right hand fracture, and submandibular gland excision.

The June 2003 rating decision also granted service connection for, and assigned noncompensable (0 percent) evaluations, effective July 1, 2001, for GERD, right ear tympanoplasty with chronic otitis media, a right knee disability, retrograde ejaculation, and residuals of a left index finger laceration.  The RO also granted service connection for a low back disability and assigned a 20 percent evaluation, effective July 1, 2001.

In an August 2009 rating decision, the RO increased the evaluation for the Veteran's right ear tympanoplasty with chronic otitis media to 10 percent disabling, effective from July 17, 2007.  It also increased the evaluation for the right knee disability to 10 percent disabling, effective from December 13, 2007.  Applicable law provides that,absent specific waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issues of increased ratings for his right knee and right ear tympanoplasty disabilities and, therefore, the issues remain in appellate status.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


The the issue of entitlement to service connection for scars has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the issue, and it is hereby referred to the RO for appropriate action. 

The issues of entitlement to service connection for a submandibular gland disability, irritable bowel syndrome, hearing loss, a skin rash, and headaches, and the issues of entitlement to increased initial ratings for right ear otitis media, a low back disability, retrograde ejaculation, a left index finger disability, a right knee disability, and right ear tympanoplasty are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that the Veteran has a current right hand disability which is due to any incident or event in active military service.

2.  With consideration of the reasonable doubt doctrine, the Veteran's left knee osteoarthritis is been shown by competent clinical evidence to be causally related to his service-connected right knee and low back disabilities.


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


2.  Giving the benefit of the doubt to the Veteran, his left knee osteoarthritis is proximately due to or the result of his service-connected low back and right knee disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In August 2001, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his service connection claims and its duty to assist him in substantiating his claims under the VCAA. Similar letters were sent to him in June 2006 and June 2008.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims such as medical records, employment records, or records from other Federal agencies. The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim. See 38 C.F.R. § 3.159(b)(1).   The June 2006 and June 2008 letters describes how VA determines disability ratings and effective dates. 

The Board acknowledges that the content of the June 2006 and June 2008 letters did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the issues on appeal, it is clear that he was provided with the opportunity to participate in the processing of his claims so as to render any defect in notice non-prejudicial.  For example, the June 2003 rating decision, the May 2004 SOC, and the August 2009 SSOC explained the basis for the RO's action, and the SOCs and SSOCs provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that he

was aware of the type of evidence required to substantiate his claims.  Moreover, the issues on appeal were readjudicated in the August 2009 SSOC after proper notice was sent. 

It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private treatment records.

VA examinations and opinions with respect to the issues on appeal were obtained in February 2003, April 2003, and December 2007.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations (with opinions) obtained in this case were more than adequate, as they were based on detailed and thorough physical examinations and the examiners also provided well-supported rationale for the stated conclusions.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  


Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Applicable Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.


To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non- service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b). 

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310 (b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted. In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Legal Analysis

1.  Left Knee

The Veteran asserts that service connection is warranted for a left knee disability.  A December 2007 VA examination report reflects the examiner, after an examination of the Veteran that included X-rays, diagnosed the Veteran with left knee osteoarthritis.  The Veteran contends that such condition is secondary to his service-connected right knee and low back disabilities.  With respect to whether such service-connected disabilities either caused or aggravated his current left knee disability, the above December 2007 VA examination report shows that the examiner, after an examination and a review of the Veteran's claim file, stated that:

It is likely as not likely that his left knee pathology and arthritis is related to his right knee meniscal tear and low back fusion.  The rationale for this opinion is that having pain with ambulation in the right knee and low back certainly could cause him to favor one side which could make the left knee more prone to injury and degeneration.

The Board finds that the aforementioned VA opinion to be competent, highly probative medical evidence as to whether the Veteran's current left knee osteoarthritis was either caused or aggravated by his service-connected right knee and low back disabilities.  As a result, in the absence of any evidence to the contrary and with resolution of reasonable doubt in the Veteran's favor, the Board the finds that the evidence supports service connection for left knee osteoarthritis as proximately due to right knee and/or low back disabilities.  

2.  Right Hand

 The Veteran asserts that service connection is warranted for residuals of a right hand disability.  With respect to an in-service injury or disease, the STRs show that the Veteran injured his right hand on several occasions, including in April 1983.  He also injured it in October 1993 while playing volleyball, in November 1993 while playing basketball, again in April 1994, when he smashed his right thumb in a hatch.   

However, the record does not demonstrate that the Veteran has a current right hand disability.  Indeed, although he has contended that his right hand bothers him when it is cold, i.e., it affects his ability to grip or hold onto objects (see Transcript at 27-29), there is no evidence that he has complained of, or sought treatment for such symptomatology.  Moreover, a February 2003 VA examination report shows that, after a physical examination of the Veteran that included x-rays, the examiner assessed the Veteran as having status post fracture of the right small finger with a normal examination.  Additionally, an April 2003 VA examination report shows that another VA examiner, after an examination of the Veteran and a review of the x-rays from his February 2003 VA examination, reported that the Veteran did not have any sequelae from the # 5 finger fracture that occurred in the 1980's while the Veteran was on military duty. 

The Board recognizes the apparent sincerity of the Veteran's statements made in support of this claim.  He is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing a right hand injury in service and experiencing certain symptomatology since service.).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to diagnose himself with a current hand disability.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, the Board finds that the competent objective evidence of record fails to establish that the Veteran has a current right hand disability that is a result of his service for which service connection may be established. 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  Therefore, the preponderance of the evidence is against the claim, and service connection is not warranted for the claimed disorder.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a right hand disability and the claim must be denied.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.  


ORDER

Entitlement to service connection for left knee osteoarthritis, as secondary to service-connected low back and right knee disabilities, is granted.

Entitlement to service connection for right hand disability is denied.


REMAND

As to the Veteran's other claims, the Board is of the opinion that additional development is required before they are decided.  
A.  Service Connection

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 C.F.R. § 3.159 (2011).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4). 

The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for determining whether the evidence indicates that there may be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

1.  Right Submandibular Gland Excision

The Veteran asserts that service connection is warranted for disability residuals of a right submandibular glandectomy.  With respect to an in-service injury or disease, the Veteran's STRs show that in June 1987 he sought treatment for right submandibular gland swelling and tenderness.  He was diagnosed with right submandibular gland sialadenitis, which was treated with Keflex, an antibiotic.  The record also shows that the Veteran later underwent a glandectomy.  

With respect to a current disability, Board observes that the examiner from the Veteran's April 2003 VA examination found that there were "no sequelae left from this injury."  However, the Veteran's May 2011 Travel Board testimony indicates that he currently experiences difficulties with saliva production and flow, and has dry mouth when trying to eat as a result of his in-service submandibular glandectomy,.  (See Transcript at 24-25.).  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty producing saliva and dry mouth).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In light of evidence of record, which now shows that the Veteran has current residuals of his in-service right submandibular glandectomy, the Board finds that a new VA examination and opinion that takes into account the Veteran's reported symptomatology is necessary.  Such an examination and opinion is necessary in order to properly adjudicate the Veteran's claim.

2.  Irritable Bowel Syndrome

The Veteran asserts that service connection is warranted for irritable bowel syndrome, to include as due to an undiagnosed illness.  With respect to in-service injuries or diseases, the Veteran's STRs show that he complained of, and sought treatment for, diarrhea on numerous occasions between 1988 and 2001.  A March 1995 service treatment record shows that the Veteran attributed his symptoms to Desert Storm Syndrome.  Additionally, a September 1995 service treatment record shows that an examiner's provisional diagnosis was that IBS versus Crohn's Disease.  Further, a March 1998 service treatment record shows that the examiner reported that there was a question as to etiology of the Veteran's diarrhea.  

With respect to a current disability, the Veteran's August 2003 Notice of Disagreement and July 2004 VA Form 9 shows that the Veteran reported experiencing diarrhea three to four times a week.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., the frequency of his experiencing diarrhea).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   With respect to a formal diagnosis for the Veteran's symptomatology, a February 2003 VA examination report shows that the examiner's assessment was that the Veteran had a history of irritable bowel syndrome and that, although there was a question of Crohn's disease in his chart,

There is no documentation as to if he has it or it has been ruled out or not.  I believe his symptoms of alternating constipation and diarrhea with the prominence with diarrhea in the gentleman represents irritable bowel syndrome, but to completely rule out Crohn's, I will order a sedimentation rate and we will do  small bowel follow through.

There is no evidence of record that the examiner ever followed through with his testing or made a formal diagnosis for the Veteran's symptomatology.  Additionally, an April 2003 VA examination report shows that the examiner stated:

History of irritable bowel syndrome ___ likely just diarrhea 12 episodes every other day.  I do not know [i]f this is just truly irritable bowel syndrome or just occasional diarrhea.
 
The evidence of record also fails to show that either the February 2003 or the April 2003 VA examiner provided a clinical opinion as to the etiology of the Veteran's diarrhea, despite evidence of both in-service and post-service symptomology.  Therefore, because the February 2003 and April VA 2003 VA examiners failed to provide a diagnosis for the Veteran's symptomatology or provide an opinion as to the etiology of such condition, the Board finds that a new VA examination and opinion is warranted in this regard.  Such an examination and opinion is necessary in order to properly adjudicate the Veteran's claim.

3.  Skin Rash and Headaches

The Veteran asserts that service connection is warranted for a skin rash and headaches, to include as due to an undiagnosed illness.  With respect to an in-service injury or disease, the Veteran's service treatment records show that he complained of experiencing headaches in May 1999.  With respect to a current headache disability, March 2003 examination report shows that the examiner diagnosed the Veteran has having common tension type headaches prior to his Desert Storm activities and migraine type headaches since that time.  An  April 2003 VA examination reports show that examiners assessed the Veteran as having a history of headaches that sounded more like tension headaches.   

With respect to the Veteran's skin rash, the Veteran's STRs also show that he sought treatment for a skin rash (including on the arms, stomach, neck, back, chest, face, and penis) on numerous occasions between 1981 and 2001.  The STRs show a diagnosis of urticaria.  With respect to a current disability, a February 2003 VA examination shows that the examiner assessed the Veteran as a skin rash that looked like mild eczema.  Likewise, another February 2003 VA record shows that the examiner indicated that although a physical examination of the Veteran on that day did not show any present skin disease, his diagnosis from the Veteran's description was that the Veteran had keratolysis exfoliativa.  

However, although the evidence of record shows that the Veteran had headaches and a skin disability during service and has post-service headaches and skin symptomatology, he has not been provided a VA examination to determine the nature and etiology of his current conditions.  Such examinations and opinions are necessary in order to properly adjudicate the claims.

5.  Bilateral Hearing Loss

The Veteran asserts that service connection is warranted for bilateral hearing loss.  With respect to a current disability, a private September 2007 audiological evaluation shows the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
30
40
LEFT
25
25
20
10
10

The Board notes that the findings on the right ear constitute ear hearing loss disability for VA purposes.  In this regard, the threshold for normal hearing is from 0 to 20 decibels, and higher thresholds indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With respect to an in-service injury or disease, audiograms dated between 1982 and 2001 show that the Veteran's hearing was evaluated on numerous occasions.  Such audiograms reflect that the Veteran had impaired left ear hearing and right ear hearing loss for VA purposes.  A March 1998 report of medical examination also shows that the Veteran reported a history of hearing loss.

The Veteran has contended that his hearing loss is due to in-service noise exposure.  His DD Form 214 reflects that his military occupational specialty was that of an infantryman and that he received expert marksmanship qualification badges with automatic rifle and grenade bars, and an expert infantryman badge.  The Board finds the Veteran is competent to report exposure to loud noise in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing loud noises in service and witnessing events).  Thus, in light of the evidence of record, including the Veteran's service personnel records and his competent and credible statements regarding exposure to loud noises in service, the Board finds that acoustic trauma due to loud noise exposure in service is conceded because it is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a), (b).

However, despite evidence of in-service impaired hearing and hearing loss disability for VA purposes, current hearing loss for VA purposes, and a medically sound basis for attributing such disability to service, the record does not contain any opinion, VA or private, which addresses the etiological relationship, if any, between any current hearing loss and service. 

Further, with respect to service connection for hearing loss on a secondary basis, the Veteran's STRs reflect that he complained of experiencing acute hearing loss with a perforated eardrum and tympanosclerosis.  The Board also observes that a February 2008 VA ear disease examination report shows that the examiner diagnosed the Veteran with chronic right ear otitis media with "mild conductive component."  He also indicated that the Veteran's hearing was within normal limits.  However, the Board observes that the examination report does not demonstrate that the Veteran actually underwent audiological evaluation with his examination and the examiner did not provide any pertinent pure tone threshold findings.  Therefore, the Board finds that the examiner's statement is inadequate for determining whether the Veteran's right ear hearing loss disability is due to his service-connected right ear tympanoplasty.

Consequently, for the reasons cited above, the Board finds that a new VA examination and medical opinion is necessary in order to properly adjudicate the Veteran's hearing loss claim.  As such the claim must be remanded for a VA examination and opinion in this regard.

B.  Increased Ratings

The Court has held that, where the Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

The record reflects that the Veteran was last provided a VA examination for the service-connected disabilities on appeal in December 2007.  The Board finds that new, more contemporaneous examinations are necessary to properly adjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his hearing loss, right submandibular gland, left knee, IBS,  rash, headaches, right ear tympanoplasty, low back, GERD, retrograde ejaculation, left index finger, and right knee disabilities.   After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  

2.  Schedule the Veteran for an audiological examination to determine the nature and etiology of his hearing loss.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  The rationale for all opinions expressed should be set forth.  

a.  The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has current hearing loss that is:

(1)  causally or etiologically related to his active military service, to include the Veteran's conceded in-service exposure to noise and the documented findings of bilateral impaired hearing, including as due to a right ear perforated ear drum and/or tympanosclerosis.

(2)  proximately due to or aggravated by his service-connected right ear tympanoplasty with chronic otitis media.

(3)  or whether such a causal or etiological relationship to service is unlikely (i.e., less than a 50-50 probability).  

(4)  The examiner should also provide an opinion as to whether there is evidence of a clinically significant shift in hearing thresholds from enlistment to discharge, and if so, an interpretation of the clinical significance of such shift. 

a.  Note:  The examiner must consider the Court's holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

b.  Note:  If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran should also be scheduled for an appropriate VA examination to determine the nature and etiology of his right submandibular gland excision disability.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  

All right submandibular gland disabilities and any residuals thereof, should be identified.  

a.  The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has current residuals of a submandibular glandectomy disability that are proximately due to or aggravated by his service-connected right ear tympanoplasty with chronic otitis media, or whether such a causal relationship to service is unlikely (i.e., less than a 50-50 probability).  

b.  Note:   If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.


4.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his skin disability.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  

a. The examiner should determine whether the Veteran has chronic disability (ies) manifested by a skin rash, and if so, whether such disability is consistent with a clinically known diagnosis, or is due to an undiagnosed illness(es)

b.  If any of the symptoms of the Veteran's skin rash are attributed to a know clinical diagnosis, then examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disability was incurred during service, to include the document complaints of, and treatment for, a skin rash during service.

c.  Note:   If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.


5.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his diarrhea disability.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  

a.  The examiner should determine whether the Veteran has chronic disability (ies) manifested by diarrhea, and if so, whether such disability is consistent with a clinically known diagnosis, or is due to an undiagnosed illness(es)

b.  If any of the symptoms of the Veteran's diarrhea are attributed to a know clinical diagnosis, then examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disability was incurred during service, to include the document complaints of, and treatment for, diarrhea during service.

c.  Note:   If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.


6.  Also schedule the Veteran for appropriate VA examination to determine the nature and etiology of his headache disability.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination..  All necessary tests should be performed, and all findings set forth in detail.  

a.  The examiner should determine whether the Veteran has chronic disability (ies) manifested by headaches, and if so, whether such disability is consistent with a clinically known diagnosis, or is due to an undiagnosed illness(es).

b.  If any of the Veteran's headaches are attributed to a known clinical diagnosis, then examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disability was incurred during service, to include the document complaints of, and treatment for, headaches during service.

c.  Note:   If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.


7.  Afford the Veteran appropriate VA examination(s) to determine the current nature and severity of his service-connected GERD, right ear otitis media, status post tympanoplasty, low back, retrograde ejaculation, left index finger, and right knee disabilities.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted. 

a.  The examiner(s) should identify the nature and severity of all current manifestations of the Veteran's service-connected GERD, right ear otitis media, status post tympanoplasty, low back disability, retrograde ejaculation, left index finger disability, and right knee disabilities.  The rationale for all opinions expressed should be set forth.

c.  Note:   If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  Following completion of the above, the issues on appeal should be readjudicated.  If any benefit sought remains denied, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


